

115 HRES 784 IH: Honoring Chris Mazdzer of Saranac Lake, New York, for proudly representing the United States in three consecutive Olympic Winter Games.
U.S. House of Representatives
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 784IN THE HOUSE OF REPRESENTATIVESMarch 14, 2018Ms. Stefanik (for herself, Ms. Tenney, Mr. King of New York, and Mr. Faso) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONHonoring Chris Mazdzer of Saranac Lake, New York, for proudly representing the United States in
			 three consecutive Olympic Winter Games.
	
 Whereas, on Sunday, February 11, 2018, Chris Mazdzer competed in his third Olympic Winter Games in Pyeongchang, South Korea, where he won the silver medal in the men’s singles luge; and
 Whereas Chris Mazdzer is the first American men’s singles luge medalist and is the first and currently only non-European to win a medal in the men’s singles luge: Now, therefore, be it
	
 That the House of Representatives— (1)congratulates and honors Chris Mazdzer and his hometown of Saranac Lake, New York, on his performance at the XXIII Olympic Winter Games in Pyeongchang, South Korea;
 (2)recognizes and commends the hard work, dedication, determination, and commitment to excellence of Chris Mazdzer for skillfully representing the United States at three consecutive Olympic Winter Games; and
 (3)recognizes and commends the people of Saranac Lake, New York, and the surrounding communities for their loyalty and support of Chris Mazdzer throughout his Olympic and international career.
			